Citation Nr: 0931233	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-18 168	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for an acquired eye 
condition, claimed as cataracts and glaucoma.  

4.  Entitlement to service connection for claimed sinus 
problems.  






REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc. & The Veterans Coalition


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the RO.  


FINDING OF FACT

On August 3, 2009, the Board was notified by the RO in 
Hartford, Connecticut, that the appellant died in February 
2009.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claims to completion.  

Such request must be filed not later than one year after the 
date of the appellant's death.  See Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, 
substitution in case of death of a claimant who dies on or 
after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  The Secretary will 
be issuing regulations governing the rules and procedures for 
substitution upon death.  

Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the VA regional office (RO) from which 
the claim originated (listed on the first page of this 
decision).  



ORDER

The appeal is dismissed.  



______________________________________________
STEPHEN L. WILKINS
Acting Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


